Citation Nr: 1141869	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Mr. Robert A. Donati, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2007 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefits sought on appeal.  In August 2010, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  

In August 2010, the Veteran submitted additional evidence in support of the claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas.

2.  The Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected PTSD.
 

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but not higher, for the Veteran's service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340,  4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence dated in August 2007, June 2008, January 2009; rating decisions in October 2007, and July 2009; statements of the case in April 2008, and February 2010; and supplemental statements of the case in February 2009, and April 2010.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2010 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, or available evidence.  VA has also obtained medical examinations in relation to the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claim, and therefore the error was harmless).  

Factual Background

The Veteran was afforded a VA examination in January 2005.  He complained of anxiety, depression, lack of energy, lack of motivation, feeling of hopelessness, problems sleeping, nightmares of combat, irritability, problems with concentration, anhedonia, flashbacks, intrusive thoughts, avoidance of stimuli, feelings of detachment, and hypervigilence.  He endorsed past suicidal ideation.  He treated his symptoms effectively with medication.  The Veteran reported that he held numerous jobs after service, but he never lasted too long in any position because of his PTSD symptoms.  The Veteran had been married once and was separated from his spouse.  He had three children.  The Veteran lived with his sister.  The Veteran was described as appropriately dressed and groomed.  He was oriented times three.  Psychomotor activity was noted as slow.  Speech was slow and hesitant.  His affect was blunted.  Mood was depressed.  There was no homicidal or suicidal ideation, hallucinations, delusions, or formal thought disorder.  Cognitive functioning was intact.  Insight and judgment were fair.  The Veteran was diagnosed with PTSD and was assigned a GAF score of 45.  The examiner opined that the Veteran suffered from chronic severe PTSD which was minimally responsive to treatment.  The examiner concluded that the Veteran had severe impairment in both social and occupational functioning.  The Veteran appeared competent to manage VA funds.  

VA treatment notes in February 2006, recorded complaints of nightmares, depression, memory problems, and hypervigilence.  The Veteran denied suicidal or homicidal ideation, hallucinations, delusions, paranoia, or a thought disorder.  He made fair eye contact and his speech was normal.  

On VA examination in June 2006, the Veteran complained of depression, anxiety, sleep disturbance with frequent nightmares and night sweats, severe social isolation, intrusive thoughts, avoidance of stimuli, episodic suicidal ideation with no previous attempts, episodes of violence, impaired impulse control, and loss of appetite.  He was being treated with anti-depressant medication and had been referred to a PTSD treatment program.  On examination, the Veteran was oriented as to time, space, and person.  He was described as somewhat unkempt in his attire with fair hygiene.  There was significant psychomotor retardation.  There was no eye contact during the interview.  Throughout most of the interview he kept his eyes closed.  He looked and sounded very depressed.  Speech was low in volume and he seemed to have a hard time expressing himself.  Concentration was impaired.  Attention was within normal limits.  There was no evidence of hallucinations or delusions.  Insight was fair.  The Veteran exhibited significant deficits in short and long term memory.  Reasoning and judgment were grossly intact.  Thought processes were difficult to assess.  He only occasionally attended AA meetings.  He no longer attended church because he could not stand being around people.  The examiner considered the Veteran as having severe social isolation.  The diagnosis was PTSD with a GAF score of 40.  The examiner stated that the Veteran's symptoms were severe and affected all areas of life, rendering him unemployable and permanently and totally disabled.  The examiner determined that the Veteran was competent for VA purposes.  

In a witness statement in January 2006, the Veteran's former employer stated that the Veteran's employment lasted approximately one year.  During that time, the employer described the Veteran as doing odd jobs.  He indicated that the Veteran had problems getting along with others and exhibited emotional problems.  The employer noted flashbacks, impaired sleeping, and nightmares.  

In August 2007, a VA clinician reported past problems getting along with coworkers in previous jobs.  The Veteran had a history of being fired, particularly when he consumed alcohol.  He had difficulty maintaining employment.  The Veteran tended to isolate, although he continued attending AA meetings and spent time with family members, mostly on a one on one basis.  The Veteran's PTSD symptoms seemed to impair most major areas of his life.  His GAF score was 43.  December 2007, and January 2008, and February 2008 treatment notes, described the Veteran as well groomed and with good hygiene.  The Veteran remained unemployed and it was noted that his PTSD symptoms affected his employability.  Thought process was tangential and circumstantial.  He was variably oriented.  The Veteran was vague and difficult to understand.  No delusions, hallucinations, or suicidal or homicidal ideation were noted.  Concentration was fair.  Memory was impaired.  Insight appeared to be poor.  Psychomotor activity was slow and purposeful.  Mood was dysphoric.  Affect was congruent.  A GAF score of 50 was recorded.  

In witness statements in May 2008, the Veteran's brothers and daughter described him as distant and socially isolated.  He did not have a close relationship with his children or other family members.  They reported a history of occupational difficulties working with others.  They described paranoid behavior, irritability, impaired sleep, flashbacks, and delusional episodes.  

A June 2008 private psychological evaluation report noted crying spells, irritability, social isolation, fluctuating appetite, and depression.  There was no evidence of delusions, hallucinations, or suicidal or homicidal ideation.  The Veteran was married once and widowed.  He lived with his sister.  The Veteran had a history of arrests and incarceration, and polysubstance abuse.  He was last employed in 1986.  In his previous jobs he had problems with co-workers and conflicts with supervisors due to irritability and failure to follow directions.  The Veteran did not manage grooming consistently or independently.  He had to be reminded to bathe.  He assisted with light housekeeping, prepared light meals, and did his own laundry.  He did not drive but was able to use public transportation.  The Veteran attended church infrequently.  The Veteran socialized occasionally with relatives and his girlfriend.  On examination, his grooming and hygiene were adequate.  Psychomotor activity was normal.  Eye contact was poor.  Speech was organized and goal oriented , but he drifted verbally.  There were no indications of delusional thinking or thought disorder.  Insight and judgment were fair.  The Veteran exhibited moderate impairment in areas of understanding, remembering and concentration.  He would become easily frustrated.  The diagnosis was PTSD, delayed onset, depressive disorder, and polysubstance abuse in full remission.  His GAF score was 45.  The clinician found that there was marked impairment adjusting to job setting requirements.  The Veteran did not have adequate skills to communicate and cooperate in the work environment due to frequent anger outbursts.  There was marked impairment with social interaction.  The clinician determined that the Veteran was unable to mange his own finances. 

On VA neuropsychological examination in June 2008, the Veteran complained of memory problems, depression, tendency to violence, impaired sleep, nightmares, poor appetite, and concentration problems.  The Veteran denied suicidal ideation, plan, or intent.  It was noted that the Veteran had a history of polysubstance abuse until 2003, and head injuries incurred in post-service motor vehicle accidents.  The Veteran was last employed in 1986.  He had previously been employed in odd jobs and had a history of erratic job pattern.  The Veteran was being treated with medication.  He also participated in individual treatment for PTSD through VA until 2006, and thereafter continued with PTSD group therapy.  His last session was in 2006.  The Veteran attended AA meetings daily.  The Veteran was described as appropriately dressed and well groomed.  Speech was normal.  Mood was low.  Affect was congruent.  Eye contact was within normal social norm.  Thoughts appeared normal and well organized.  Social reciprocity and comportment appeared intact.  Rapport was easily established and maintained.  Testing suggested exaggeration of symptoms.  The examiner opined that because of the Veteran's history of substance abuse and motor vehicle accidents with head traumas, it would seem likely that the Veteran would have difficulty with memory and cognitive functions.  The examiner indicated that nonetheless, it was likely that the Veteran's cognitive problems could stem from his PTSD, and his perception of his abilities was likely impacted by his depressed mood.  He was assigned a GAF of 50.  

By a rating decision in March 2009, the Veteran was found incompetent for VA purposes due to his psychiatric symptoms.  The evidence also shows that he is in receipt of social security disability benefits due in part to PTSD, effective July 2004.  

In statements from 2005 to 2009, the Veteran asserted that his disability rendered him unemployable.  He was last employed in 1986.  His occupational background included employment as a laborer and as a delivery man.  He never held a job longer than two years.  Although the Veteran left school in the eleventh grade, he later obtained his GED in service.

In May 2009, C.M.F, a private psychologist, indicated that she had treated the Veteran for six weeks for PTSD.  Treatment consisted of weekly individual counseling therapy sessions.  She noted complaints of nightmares, intrusive thoughts, hypervigilence, anxiety, and flashbacks.  C.M.F determined that the severity of the Veteran's PTSD symptoms had a debilitating effect on his ability to cope with minor stressors, thereby rendering him incapable of maintaining gainful employment.  

In August 2010, J.H., his employer, reported that the Veteran was employed as a part-time employee for 15 hours a week with a local shelter.  The Veteran drove a van transporting passengers.  He also ran errands, although he was very limited in scope as he often failed to complete tasks assigned.  Additionally, the Veteran had problems working under pressure and other employees had to pick up the slack.  J.H. indicated that the Veteran was considered a valuable, though limited, resource.  

At the August 2010 personal hearing, the Veteran testified that he felt incapable of working a full time job as he could not work under any pressure.  He also reported problems completing tasks.  The Veteran related symptoms of depression and isolation.  Socially, he testified that he had been friends and had a good relationship with his AA sponsor.  He denied having a close relationship with his children, although they occasionally visited.  He stated that his siblings helped care for him.  The Veteran testified that he had been working part-time for a few months at a local shelter.  He worked approximately 8 to 10 hours a week and earned $10 an hour.  

Increased Rating for PTSD

The Veteran's PTSD has been rated 50 percent disabling.  The Veteran contends that the PTSD impairment more nearly approximates the criteria for a 70 percent rating.

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disorder, to include PTSD, is rated under Diagnostic Code 9411 using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2010).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for a psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is assigned for psychiatric disability when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2010).

The Global Assessment of Functioning is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score from 51 to 60 represents more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score from 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  A GAF from 31 to 40 represents some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  38 C.F.R. § 4.125 (2010); Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 70 percent rating.  The Board concludes, with favorable resolution of reasonable doubt, that a 70 percent rating, but not higher, under Diagnostic Code 9411 is warranted.  38 C.F.R. § 4.7 (2010).

Throughout the period on appeal, the medical evidence recorded symptoms of anxiety, depression, lack of energy, impaired impulse control, problems completing tasks, loss of appetite, lack of motivation, feelings of hopelessness, impaired sleep, nightmares, irritability, problems with concentration, crying spells, anhedonia, flashbacks, intrusive thoughts, avoidance of stimuli, feelings of detachment, and hypervigilence, and social isolation.  Although in June 2006 he endorsed episodic suicidal ideation, the remainder of the medical records show that the Veteran denied suicidal or homicidal ideation.  There was also no evidence of hallucinations delusions, paranoia, or a thought disorder.  Treatment consisted of group and individual therapy along with medication.  The medical evidence shows that the Veteran consistently reported the same symptoms and they were mostly characterized as severe in nature.  

Significantly, the Board notes that GAF scores ranged between 40 and 50.  A GAF from 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  GAF scores ranging between 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a 70 percent rating have been met.  It is the effect of the symptoms, rather that the presence of symptoms, pertaining to the criteria for a 70 percent rating, that is, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, that determines the rating. 

As for the effect of the Veteran's symptoms on work, while recently the Veteran reported being employed for a few months driving a van for a shelter, he worked no more than 15 hours a week.  His employer reported that the Veteran had problems performing his duties as he often failed to complete assigned tasks and could not perform under pressure.  Therefore his duties were limited in scope.  Prior to his most recent position, the Veteran had not been gainfully employed since 1986.  His occupational history was described as erratic and short-lived, mostly consisting of odd jobs.  The Veteran had a history of getting fired.  The Veteran had problems getting along with coworkers and supervisors.  A former employer confirmed in a statement that during his employment the Veteran had problems getting along with others and exhibited emotional problems.  VA and private clinicians have found that the Veteran's PTSD symptoms rendered him unemployable.  He exhibited marked impairment adjusting to job setting requirements.  Moreover, it was noted that he did not have adequate skills to communicate and cooperate in the work environment due to frequent anger outbursts and inability to cope under stress.  The examiner opined that given the Veteran's history of substance abuse and motor vehicle accidents with head traumas, it would seem likely that the Veteran would have difficulty with memory and cognitive functions. 

As for the effects of the Veteran's symptoms on his social functioning, VA and private clinicians have characterized his impairment as severe and marked.  The Veteran was married once and separated from his spouse prior to her death.  He had three children with whom he did not have a close relationship.  However, the evidence also shows that he lived with his sister, with whom he had a good relationship.  He assisted with light housekeeping, prepared meals, and did his own laundry.  The Veteran also related having good relations with his siblings and other family members.  During the period on appeal, he reported having a girlfriend.  The Veteran attended AA meeting regularly and socialized with other Veterans.  He also described having a good relationship with his friend and AA mentor.  The Veteran attended church infrequently.  On VA neuropsychological examination in June 2008, the examiner noted that the Veteran's social reciprocity and comportment appeared intact and rapport was easily established and maintained.  

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the Board notes that in March 2009 the Veteran was found incompetent for VA purposes due to cognitive and psychiatric symptoms.  While a VA examiner opined that the Veteran's history of substance abuse and head traumas likely contributed to difficulty with memory and cognitive functions, it was nonetheless likely that the Veteran's cognitive problems could stem from his PTSD.  Eye contact was variously described as good, fair, poor, and nonexistent.  The Veteran was mostly oriented as to time, place and person.  His speech was noted as normal, and at times slow and hesitant.  He was described as difficult to understand.  Psychomotor activity was slow.  His affect was described as congruent, normal, and at times blunted.  His mood was mostly depressed.  There was no thought disorder.  Insight and judgment were fair.  Concentration was impaired.  Attention was within normal limits.  The Veteran exhibited significant deficits in short and long term memory, and moderate impairment in areas of understanding and concentration.  He became easily frustrated.  While it is apparent that the Veteran experienced hygiene problems and occasionally needed to be reminded to care for himself, he was mostly described as appropriately groomed with fair to good hygiene.

Based on the above findings, including most GAF scores ranging from 40 to 50, but most consistently being in the 40s, and the effect of the Veteran's psychiatric symptoms on work and social relations, the Board finds that the criteria for a 70 percent rating are met.  Resolving reasonably doubt in favor of the Veteran, the Board finds that the evidence shows occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, and mood, have been met.

The Board finds that the evidence fails to show that the Veteran meets the criteria for a 100 percent disability rating for the service-connected psychiatric disability.  Although the Veteran has occupational and social impairment, the evidence shows that he has good relations with his family, girlfriend, and at least one good friend.  To the extent that the Veteran has been found unemployable due to his PTSD, the Board notes that this decision also grants entitlement to TDIU.  In absence of evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name, the Board finds that the criteria for the next higher rating, 100 percent, have not been demonstrated.  While the evidence shows memory problems, they are not shown to be of the severity of memory loss for names of close relatives, or his own name.  The Veteran has not been found to be disoriented.  He has not been shown to be a persistent danger of hurting himself or others.  The evidence does not show persistent delusions or hallucinations.  While he has some impairment of communication and has some occasional inappropriate behavior, the evidence does not show gross inappropriate behavior or gross impairment in communication.  His thought processes have not demonstrated gross impairment.  Therefore, the Board finds that the evidence does not more nearly approximate the criteria for a rating of 100 percent and a rating greater than 70 percent is denied.

Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 70 percent rating, but not higher, are met for PTSD.  The preponderance of the evidence is against the claim for a rating greater than 70 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  Therefore, referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's psychiatric disability reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  Therefore the disability pictures are contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  The evidence does not show that the Veteran's PTSD has resulted in frequent hospitalizations.  To the extent the lumbar spine disability caused interference with employment, as further explained below, the Veteran's claim for a TDIU due to service-connected PTSD is granted by this decision.  Consequently, the Board finds that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2010).



Total Disability Rating

The Veteran contends that he is entitled to a TDIU rating because he is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  

In order to establish entitlement to TDIU due to service-connected PTSD, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disability alone is of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

The Veteran's ability or inability to engage in substantial gainful activity must be examined in a practical manner, and the thrust is whether a job is realistically within the physical and mental capabilities of the appellant.  Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2010); Faust v. West, 13 Vet. App. 342 (2000).  While the evidence shows that the Veteran  recently became employed driving a van for a shelter, he works between 8 and 15 hours a week and earns $10 an hour.  Thus his current employment is considered marginal employment.  He has otherwise not held gainful employment for some time.

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities shall be referred to appropriate VA officials for consideration of the assignment of a total rating, without regard to whether an average person would be rendered unemployable by such circumstances.  Thus, the criteria include a subjective standard.  Unemployability is synonymous with the inability to secure and follow a substantially gainful occupation.  38 C.F.R. § 4.16(b) (2010); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  

This decision grants a 70 percent disability rating for the service-connected PTSD.  Therefore, the Veteran meets the percentage criteria of 38 C.F.R. § 4.16(a).  The Board must consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.

Initially, the Board notes that by a rating decision in March 2009, the Veteran was found incompetent for VA purposes due to his psychiatric symptoms.  The evidence also shows that he is in receipt of social security disability benefits due in part to PTSD.  

The Veteran reported he was last gainfully employed in 1986.  His occupational history was described as erratic, mostly consisting of odd jobs that lasted no more than two years.  He had a history of getting fired.  The Veteran also reported problems getting along with coworkers and supervisors.  In a witness statement in January 2006, the Veteran's former employer of one year, described the Veteran as having problems getting along with others.  The employer also stated that the Veteran exhibited emotional problems at work.  Similarly, in August 2010, the Veteran's current employer reported that occupationally, the Veteran was very limited in scope as he would often fail to complete the task assigned and could not perform under pressure.  At the August 2010 personal hearing, the Veteran testified that he felt incapable of working a full time job as he could not handle the pressure.  He also reported problems with task completion at work and described memory problems that interfered with his ability to effectively perform his work duties.  Further, the Board has considered that the Veteran has a GED but no higher education.

Significantly, the medical evidence supports the Veteran's claim.  On VA examination in January 2005, the examiner opined that the Veteran's  PTSD was productive of severe occupational impairment.  Similarly, on VA examination in June 2006, the examiner stated that the Veteran's psychiatric symptoms were severe and affected all areas of life, rendering him unemployable and permanently and totally disabled.  In August 2007, a VA clinician reported that the Veteran had difficulty maintaining employment due to problems getting along with coworkers.  It was noted that he had a history of being fired from jobs.  In June 2008 a private psychologist, following an examination of the Veteran, found that there was marked impairment adjusting to job setting requirements.  She indicated that the Veteran did not have adequate skills to communicate and cooperate in the work environment due to frequent anger outbursts, as evinced by his occupational history.  Consistent with those findings, on VA neuropsychological examination in June 2008, the examiner noted cognitive impairment that was likely attributable to PTSD.  The examiner further found that the Veteran's psychiatric symptoms impacted the Veteran's perception of his abilities.  Finally, in May 2009, the Veteran's treating psychologist opined that the severity of the Veteran's PTSD symptoms had a debilitating effect on his ability to cope with minor stressors, thereby rendering him incapable of maintaining gainful employment.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 4.3 (2010).

Considering the evidence as outlined above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the Veteran's claim that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.  Thus, the evidence is such that reasonable doubt may be resolved in favor of the Veteran and a TDIU rating is granted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating of 70 percent, but not higher, for PTSD is granted.

Entitlement to a total disability rating for compensation based on individual unemployability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


